 

Exhibit 10.1

 



 



 

AGREEMENT

 

BY AND AMONG

 

NEW YORK REIT, INC.,

 

NEW YORK RECOVERY OPERATING PARTNERSHIP, L.P.,

 

AND

 

WINTHROP REIT ADVISORS LLC

 



Dated as of December 19, 2016

 

 

 

TABLE OF CONTENTS

 

    Page       1. DEFINITIONS 2       2. APPOINTMENT 6       3. DUTIES OF
SERVICE PROVIDER 7       4. AUTHORITY OF SERVICE PROVIDER 11       5. FIDUCIARY
RELATIONSHIP 11       6. NO PARTNERSHIP OR JOINT VENTURE 11       7. BANK
ACCOUNTS 11       8. RECORDS; ACCESS 12       9. LIMITATIONS ON ACTIVITIES 12  
    10. FEES 12       11. EXPENSES 14       12. OTHER SERVICES 16       13.
TRANSITION SERVICES 16       14. OTHER ACTIVITIES OF SERVICE PROVIDER 16      
15. TERM OF AGREEMENT 17       16. TERMINATION BY THE PARTIES 17       17.
ASSIGNMENT TO AN AFFILIATE 18       18. PAYMENTS TO AND DUTIES OF SERVICE
PROVIDER UPON TERMINATION 18       19. INCORPORATION OF THE ARTICLES OF
INCORPORATION 18       20. INDEMNIFICATION BY THE COMPANY AND THE OPERATING
PARTNERSHIP 19       21. INDEMNIFICATION BY SERVICE PROVIDER 20       22.
NOTICES 20

 

i 

 

 

23. MODIFICATION 22       24. SEVERABILITY 22       25. GOVERNING LAW 22      
26. ENTIRE AGREEMENT 22       27. NO WAIVER 22       28. PRONOUNS AND PLURALS 22
      29. HEADINGS 22       30. EXECUTION IN COUNTERPARTS 22

 

ii 

 

 

AGREEMENT

 



THIS AGREEMENT, dated as of December 19, 2016 (this “Agreement”), by and among
New York REIT, Inc., a Maryland corporation (together with its subsidiaries, the
“Company”), New York Recovery Operating Partnership, L.P., a Delaware limited
partnership (the “Operating Partnership”), and Winthrop REIT Advisors LLC, a
Delaware limited liability company (“Service Provider”);



 

WITNESSETH:

 

WHEREAS, the Company, the Operating Partnership, and New York Recovery Advisors,
LLC, a Delaware limited liability company (“ARG”), are party to that certain
Seventh Amended and Restated Advisory Agreement, dated as of June 25, 2015 (as
amended, the “ARG Agreement”), pursuant to which ARG serves as advisor to the
Company and the Operating Partnership and performs the services set forth
therein;

 

WHEREAS, the simultaneously with the execution hereof, the ARG Agreement is
being amended (the ARG Agreement as so amended the “Prior Agreement”) to
provide, among other things, (i) that, upon three (3) business days’ written
notice from the Independent Directors to ARG following the filing of the
Company’s Annual Report on Form 10-K for the year ended December 31, 2016 with
the Securities and Exchange Commission, ARG shall no longer serve as the advisor
to the Company and the Operating Partnership and the sole service to be provided
by ARG shall be to cooperate with the Company and Board in making an orderly
transition of the advisory function in accordance with the Prior Agreement, (ii)
that the scope of services of ARG shall exclude those services for which Service
Provider is being retained hereunder including, without limitation, the POL
Matters and (iii) an acknowledgement by ARG that ARG shall work in good faith
and cooperate with the reasonable requests of the Board, the Company and the
Operating Partnership to enable an orderly transition of advisory services from
ARG to Service Provider;

 

WHEREAS, the Company and the Operating Partnership, acting on the determination
of the Independent Directors, wish to appoint Service Provider to serve as (i)
their exclusive advisor with respect to the POL Matters and consultant on other
matters during the period from January 3, 2017 through the Transition Date (such
period, the “Interim Period”) and (ii) their advisor from and after the
Transition Date, in each case, to perform the services set forth herein on the
terms and subject to the conditions set forth herein subject to the supervision
of the Board;

 

WHEREAS, Service Provider wishes to accept such appointment subject to the terms
and conditions set forth herein; and

 

WHEREAS, at a duly convened meeting of Stockholders to be held on or about
January __, 2017, the Stockholders will vote on whether to approve a plan of
liquidation and dissolution of the Company and the Operating Partnership
(“Proposed Plan of Liquidation”) previously submitted to the Stockholders by the
Board for approval and adoption;

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto, intending to be legally
bound, hereby agree as follows:

 

 

 

 

1.           DEFINITIONS. As used in this Agreement, the following terms have
the definitions set forth below; provided, however, that in no event is this
Agreement intended to modify any substantive provision of the Articles of
Incorporation. Except as provided in Section 10(e), in the event of a conflict
between the terms of this Agreement and the terms of the Articles of
Incorporation, the terms of the Articles of Incorporation shall control.

 

“Acquisition Expenses” means any and all reasonable and documented out-of-pocket
expenses incurred by the Company, the Operating Partnership, Service Provider,
or any of their respective Affiliates in connection with the selection,
acquisition or development of any Asset, whether or not acquired, including
legal fees and expenses, travel and communications expenses, costs of
appraisals, nonrefundable option payments on property not acquired, accounting
fees and expenses, and title insurance premiums.

 

“Affiliate” or “Affiliated” means with respect to any Person, (i) any other
Person directly or indirectly owning, controlling or holding, with the power to
vote, ten percent (10%) or more of the outstanding voting securities of such
Person; (ii) any other Person ten percent (10%) or more of whose outstanding
voting securities are directly or indirectly owned, controlled or held, with the
power to vote, by such Person; (iii) any other Person directly or indirectly
controlling, controlled by or under common control with such Person; (iv) any
executive officer, director, manager, trustee or general partner of such Person
or its Affiliates; and (v) any legal entity for which such Person acts as an
executive officer, director, manager, trustee or general partner. For purposes
of this definition, the terms “controls,” “is controlled by,” or “is under
common control with” shall mean the possession, direct or indirect, of the power
to direct or cause the direction of the management and policies of an entity,
whether through ownership or voting rights, by contract or otherwise.

 

“Agreement” has the meaning set forth in the preamble to this Agreement, and
such term shall include any amendment or supplement hereto from time to time.

 

“ARG” has the meaning set forth in the recitals to this Agreement.

 

“ARG Agreement” has the meaning set forth in the recitals to this Agreement.

 

“Articles of Incorporation” means the charter of the Company, as the same may be
amended from time to time.

 

“Asset” means any Property, Mortgage or other investment (other than investments
in bank accounts, money market funds or other current assets) owned by the
Company, directly or indirectly through one or more of its Affiliates, and any
other investment made by the Company, directly or indirectly through one or more
of its Affiliates.

 

“Asset Management Fee” means the fee payable to Service Provider and its
Affiliates pursuant to Section 10(a).

 

“Automatic Renewal Term” has the meaning set forth in Section 15.

 

“Board” means the Board of Directors of the Company.

 

 2

 

 

“Bylaws” has the meaning set forth in the Articles of Incorporation.

 

“Cause” means (i) fraud, criminal conduct, willful misconduct or illegal or
negligent breach of fiduciary duty by Service Provider, or (ii) if any of the
following events occurs: (A) Service Provider shall breach any material
provision of this Agreement, and after written Notice of such breach, shall not
cure such default within thirty (30) days; (B) Service Provider shall be
adjudged bankrupt or insolvent by a court of competent jurisdiction, or an order
shall be made by a court of competent jurisdiction for the appointment of a
receiver, liquidator, or trustee of Service Provider, for all or substantially
all its property by reason of the foregoing, or if a court of competent
jurisdiction approves any petition filed against Service Provider for
reorganization, and such adjudication or order shall remain in force or unstayed
for a period of thirty (30) days; or (C) Service Provider shall institute
proceedings for voluntary bankruptcy or shall file a petition seeking
reorganization under the federal bankruptcy laws, or for relief under any law
for relief of debtors, or shall consent to the appointment of a receiver for
itself or for all or substantially all its property, or shall make a general
assignment for the benefit of its creditors, or shall admit in writing its
inability to pay its debts, generally, as they become due.

 

“Change of Control” means a change of control of the Company, other than as a
result of transactions contemplated by a Plan of Liquidation, of a nature that
would be required to be reported in response to the disclosure requirements of
Schedule 14A of Regulation 14A promulgated under the Exchange Act, whether or
not the Company is then subject to such reporting requirements; provided,
however, that, without limitation, a Change of Control shall be deemed to have
occurred if any “person” (within the meaning of Section 13(d) of the Exchange
Act, as enacted and in force on the date hereof) is or becomes the “beneficial
owner” (as that term is defined in Rule 13d-3, as enacted and in force on the
date hereof, under the Exchange Act) of securities of the Company representing a
majority of the combined voting power of the Company’s securities then
outstanding.

 

“Commencement Date” means January 3, 2017.

 

“Common Stock” means the shares of the Company’s common stock, par value $0.01
per share.

 

“Company” has the meaning set forth in the preamble to this Agreement.

 

“Cost of Assets” means, with respect to all Assets in the aggregate, the
purchase price, including Acquisition Expenses, capital expenditures and other
customarily capitalized costs.

 

“Director” means a director of the Company.

 

“Distributions” means any distributions of money or other property by the
Company to Stockholders, including distributions that may constitute a return of
capital for U.S. federal income tax purposes.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor statute thereto. Reference to any provision of the
Exchange Act shall mean such provision as in effect from time to time, as the
same may be amended, and any successor provision thereto, as interpreted by any
applicable regulations as in effect from time to time.

 

 3

 

 

“Hurdle Amount” has the meaning set forth in Section 10(b).

 

“Incentive Fee” means the fee payable to Service Provider and its Affiliates
pursuant to Section 10(b).

 

“Indemnitee” has the meaning set forth in Section 20.

 

“Independent Director” means a Director who qualifies as “independent” under
Rules 303A.01 and 303A.02 of the New York Stock Exchange Listed Company Manual.

 

“Initial Term” has the meaning set forth in Section 15.

 

“Interim Period” has the meaning set forth in the recitals to this Agreement.

 

“Joint Ventures” means the joint venture or partnership or other similar
arrangements (other than between the Company and the Operating Partnership) in
which the Company or the Operating Partnership or any of their subsidiaries is a
co-venturer, limited liability company member, limited partner or general
partner, which are established to acquire or hold Assets.

 

“Mortgages” means, in connection with mortgage financing provided by the
Company, all of the notes, deeds of trust, security interests or other evidences
of indebtedness or obligations, which are secured or collateralized by Real
Property owned by the borrowers under such notes, deeds of trust, security
interests or other evidences of indebtedness or obligations.

 

“Net Assets” means the total Assets (other than intangibles) at cost, before
deducting depreciation, reserves for bad debts or other non-cash reserves, less
total liabilities, calculated at least quarterly by the Company on a basis
consistently applied.

 

“Notice” has the meaning set forth in Section 22.

 

“Operating Partnership” has the meaning set forth in the preamble to this
Agreement.

 

“Operating Partnership Agreement” means the Third Amended and Restated Agreement
of Limited Partnership of the Operating Partnership dated as of November 12,
2012, among the Company, New York Recovery Special Limited Partnership, LLC and
ARG, as the same may be amended from time to time.

 

“Person” has the meaning set forth in the Articles of Incorporation.

 

“Plan of Liquidation” means the Proposed Plan of Liquidation or an alternate
plan of liquidation and dissolution of the Company approved by the Board
(including a majority of the Independent Directors) and the Stockholders.

 

 4

 

 

“POL Matters” means the implementation and oversight of, and the taking of all
actions in connection with, the Plan of Liquidation and all matters primarily
related thereto including, without limitation, (i) all actions relating to the
Plan of Liquidation set forth in the Company’s proxy statement delivered to the
Stockholders with respect to the meeting of Stockholders at which the Plan of
Liquidation was approved and (ii) maintaining the Company’s books and records
and preparing the Company’s financial statements under Generally Accepted
Accounting Principles liquidation basis accounting for the period beginning with
shareholder approval of the Plan of Liquidation. For the avoidance of doubt,
matters relating to either the Company’s interest in Worldwide Plaza or
financing activities shall be the responsibility of, and subject to the
direction of, the Board and shall not be deemed POL Matters (it being understood
that ARG shall have responsibility for completing the financing with Credit
Suisse).

 

“Prior Agreement” has the meaning set forth in the recitals to this Agreement.

 

“Property” or “Properties” means, as the context requires, any, or all,
respectively, of the Real Property acquired by the Company, directly or
indirectly through one or more of its Affiliates or through joint venture
arrangements or other partnership or investment interests.

 

“Proposed Plan of Liquidation” has the meaning set forth in the recitals to this
Agreement.

 

“Real Property” means land, rights in land (including leasehold interests), and
any buildings, structures, improvements, furnishings, fixtures and equipment
located on or used in connection with land and rights or interests in land.

 

“REIT” has the meaning set forth in the Articles of Incorporation.

 

“Sale” or “Sales” means (i) any transaction or series of transactions whereby:
(A) the Company or the Operating Partnership directly or indirectly (except as
described in other subsections of this definition) sells, grants, transfers,
conveys, or relinquishes its ownership of any Property or portion thereof,
including the lease of any Property consisting of a building only, and including
any event with respect to any Property which gives rise to a significant amount
of insurance proceeds or condemnation awards; (B) the Company or the Operating
Partnership directly or indirectly (except as described in other subsections of
this definition) sells, grants, transfers, conveys, or relinquishes its
ownership of all or substantially all of the interest of the Company or the
Operating Partnership in any Joint Venture in which it is a co-venturer or
partner; (C) any Joint Venture in which the Company or the Operating Partnership
is a co-venturer or partner directly or indirectly (except as described in other
subsections of this definition) sells, grants, transfers, conveys, or
relinquishes its ownership of any Property or portion thereof, including any
event with respect to any Property which gives rise to a significant amount of
insurance proceeds or condemnation awards; (D) the Company or the Operating
Partnership directly or indirectly (except as described in other subsections of
this definition) sells, grants, conveys or relinquishes its interest in any
Mortgage or portion thereof, including any payments thereunder or in
satisfaction thereof (other than regularly scheduled interest and principal
payments) or any amounts owed pursuant to such Mortgage, and including any event
with respect to any Mortgage which gives rise to a significant amount of
insurance proceeds or similar awards; or (E) the Company or the Operating
Partnership directly or indirectly (except as described in other subsections of
this definition) sells, grants, transfers, conveys, or relinquishes its
ownership of any other Asset not previously described in this definition or any
portion thereof, but (ii) not including any transaction or series of
transactions specified in clause (i) (A) through (E) above in which the proceeds
of such transaction or series of transactions are reinvested by the Company in
one or more Assets within one hundred eighty (180) days thereafter.

 

 5

 

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities” has the meaning set forth in the Articles of Incorporation.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
or any successor statute thereto. Reference to any provision of the Securities
Act shall mean such provision as in effect from time to time, as the same may be
amended, and any successor provision thereto, as interpreted by any applicable
regulations as in effect from time to time.

 

“Service Provider” has the meaning set forth in the preamble to this Agreement.

 

“Services” means the services described in Section 3(b), Section 3(c) and
Section 3(d).

 

“Shares” has the meaning set forth in the Articles of Incorporation.

 

“Stockholders” has the meaning set forth in the Articles of Incorporation.

 

“Termination Date” means the date of termination of this Agreement.

 



“Transition Date” means the earlier of (i) the third business day after written
notice from the Independent Directors to ARG following the filing of the
Company’s Annual Report on Form 10-K for the year ended December 31, 2016 with
the Securities and Exchange Commission and (ii) April 1, 2017.

 

“Treasury Rate” means the yield to maturity as of the applicable date of United
States Treasury securities with a constant maturity of two years (as compiled
and published in the most recent Federal Reserve Statistical Release H.15 (519)
that has become publicly available at least two (2) business days prior to such
date (or, if such Statistical Release is no longer published, any publicly
available source of similar market data)).

 

2.           APPOINTMENT. The Company and the Operating Partnership hereby
appoint Service Provider to (i) serve during the Interim Period as their
exclusive advisor with respect to the POL Matters and provide those services set
forth in Section 3(a) hereof, and (ii) serve as their advisor from and after the
Transition Date, to perform the Services set forth herein in each case on the
terms and subject to the conditions set forth in this Agreement and subject to
the supervision of the Board, and Service Provider hereby accepts such
appointment.

 

 6

 

 

3.           DUTIES OF SERVICE PROVIDER.

 

(a)          During the Interim Period, Service Provider shall use its
reasonable best efforts to (i) cooperate with ARG, the Company and the Operating
Partnership with respect to implementing the transition services contemplated by
Section 13, (ii) assume exclusive responsibility for the POL Matters, (iii)
provide advice with respect to an investment program consistent with the
investment objectives and policies of the Company, if a Plan of Liquidation has
not been approved and adopted, in each case subject to the supervision of the
Board, consistent with the provisions of the Articles of Incorporation, the
Bylaws, the Operating Partnership Agreement and consistent and subject to ARG’s
role as advisor to the Company and the Operating Partnership during such period
and (iv) make recommendations to the Board with respect to any leases, or
renewals thereof, for space at any of the properties owned by the Company, which
recommendations shall not be binding on the Board. For the avoidance of doubt,
prior to the Transition Date, Service Provider shall not be responsible for (A)
maintaining the Company’s accounting, tax, regulatory and other records with
respect to periods prior to January 1, 2017, (B) filing, certifying or assisting
the Company in filing any reports required to be filed by it with the SEC, the
Internal Revenue Service and other regulatory agencies or any applicable stock
exchange (provided that the Service Provider shall provide any required
subcertifications as to events occuring solely after January 1, 2017 for which
Service Provider provided services hereunder and are required to be disclosed in
any such report) or (C) providing any management representation letters in
connection with the filings referenced in the forgoing clause (B) or any Plan of
Liquidation adopted prior to the Transition Date.

 

(b)          Commencing on the Transition Date, Service Provider shall use its
reasonable best efforts to continue to provide the services set forth in clauses
(ii)-(iv) in Section 3(a), subject to the supervision of the Board and,
consistent with the provisions of the Articles of Incorporation, the Bylaws, the
Operating Partnership Agreement and the Plan of Liquidation, Service Provider
shall as expeditiously as possible:

 

(i)  execute the Plan of Liquidation, and sell or otherwise dispose of all of
the Company’s assets, as expeditiously as practicable, but in an orderly,
businesslike and good faith manner;

 

(ii)  cause the Company and the Operating Partnership to pay or provide for the
liabilities and expenses of the Company and the Operating Partnership solely out
of the assets of the Company and the Operating Partnership, which may include
establishing a reserve fund to provide for payment of contingent or unknown
liabilities;

 

(iii)  subject to approval of the Board, facilitate the distribution of the
excess cash of the Company and the Operating Partnership and the remaining
proceeds of the liquidation to the Stockholders after the payment of or
provision for the liabilities and expenses of the Company, the Operating
Partnership and their respective subsidiaries;

 

(iv)  as set forth in the Plan of Liquidation, or if the Board otherwise
determines that it is advisable to do so, transfer and assign the Company’s
remaining assets and liabilities to a liquidating trust; and

 

(v)  wind up the operations of and dissolve the Company, the Operating
Partnership and their respective subsidiaries.

 

(c)          If, as of the Transition Date, a Plan of Liquidation has not been
approved and adopted, then, until a Plan of Liquidation is approved and adopted,
Service Provider shall, commencing on the Transition Date, use its reasonable
best efforts to present to the Company and the Operating Partnership potential
investment opportunities and to provide a continuing and suitable investment
program consistent with the investment objectives and policies of the Company as
determined and adopted from time to time by the Board.

 

 7

 

 

(d)          In performance of the undertakings set forth in Section 3(b) and
Section 3(c), subject to Section 4 and the supervision of the Board and,
consistent with the provisions of the Articles of Incorporation, the Bylaws and
the Operating Partnership Agreement and, if applicable, a Plan of Liquidation,
Service Provider shall also, from and after the Transition Date:

 

(i)  serve as the Company’s and the Operating Partnership’s investment and
financial advisor;

 

(ii)  provide the daily management for the Company and the Operating Partnership
and perform and supervise the various administrative functions necessary for the
day-to-day management of the operations of the Company and the Operating
Partnership;

 

(iii)  investigate, select and, on behalf of the Company and the Operating
Partnership, engage and conduct business with and supervise the performance of
such Persons as Service Provider deems necessary to the proper performance of
its obligations hereunder (including consultants, accountants, correspondents,
lenders, technical advisors, attorneys, brokers, underwriters, corporate
fiduciaries, escrow agents, depositaries, custodians, agents for collection,
insurers, insurance agents, banks, builders, developers, property owners, real
estate management companies, real estate operating companies, securities
investment advisors, mortgagors, the registrar and the transfer agent and any
and all agents for any of the foregoing), including Affiliates of Service
Provider and Persons acting in any other capacity deemed by Service Provider
necessary or desirable for the performance of any of the foregoing services
(including entering into contracts in the name of the Company and the Operating
Partnership with any of the foregoing), in each case on competitive terms that,
in the reasonable judgment of Service Provider, are fair and reasonable to the
Company;

 

(iv)  consult with the officers and Directors of the Company and assist the
Directors in the formulation and implementation of the Company’s financial
policies, and, as necessary, furnish the Board with advice and recommendations
with respect to the making of investments and dispositions consistent with the
objectives and policies of the Company and in connection with any borrowings
proposed to be undertaken by the Company or the Operating Partnership;

 

 8

 

 

(v)  (A) participate in formulating an investment and disposition strategy and
asset allocation framework; (B) locate, analyze and select potential disposition
and, if applicable, investment opportunities; (C) structure and negotiate the
terms and conditions of transactions pursuant to which dispositions and, if
applicable, acquisitions of investments shall be made; (D) research, identify,
review and recommend dispositions and, if applicable, acquisitions of
investments to the Board and make investments and dispositions on behalf of the
Company and the Operating Partnership in compliance with the objectives and
policies of the Company; (E) review and analyze each Property’s operating and
capital budget, (F) arrange for financing and refinancing and make other changes
in the asset or capital structure of, and dispose of, reinvest or distribute the
proceeds from the sale of, or otherwise deal with, investments and dispositions;
(G) negotiate and execute and deliver on behalf of the Company and the Operating
Partnership, and any subsidiary thereof, all leases and service contracts for
Properties and, to the extent necessary, perform, or cause a third party to
perform, all other operational functions for the maintenance and administration
of such Properties; (H) actively oversee and manage investments for purposes of
meeting the Company’s investment and disposition objectives, including the
investment and disposition objectives of a Plan of Liquidation, and review and
analyze financial information for each of the investments and the overall
portfolio; (I) if applicable, select Joint Venture partners, structure
corresponding agreements and oversee and monitor these relationships; (J)
oversee, supervise and evaluate Affiliated and non-Affiliated property managers
who perform services for the Company or the Operating Partnership; (K) oversee,
supervise and evaluate the Affiliated and non-Affiliated Persons with whom
Service Provider contracts to perform certain of the services required to be
performed under this Agreement; (L) manage accounting and other record-keeping
functions for the Company and the Operating Partnership, including reviewing and
analyzing the capital and operating budgets for the Properties and generating an
annual budget for the Company; (M) recommend various liquidity events to the
Board when appropriate; and (N) source and structure Mortgages, in each case
subject to approval of the Board;

 

(vi)  upon request, provide the Board with periodic reports regarding
prospective dispositions and, if applicable, investments;

 

(vii)  make investments in, and dispositions of, investments subject to the
approval of, and within the discretionary limits and authority as granted by,
the Board;

 

(viii)  negotiate on behalf of the Company and the Operating Partnership with
banks or other lenders for loans to be made to the Company, the Operating
Partnership or any of their subsidiaries, and negotiate with investment banking
firms and broker-dealers on behalf of the Company, the Operating Partnership or
any of their subsidiaries, or obtain loans for the Company, the Operating
Partnership or any of their subsidiaries, but in no event in such a manner that
Service Provider shall be acting as broker-dealer or underwriter;

 

(ix)  obtain reports (which may, but are not required to, be prepared by Service
Provider or its Affiliates), where appropriate, concerning the value of
investments or contemplated investments of the Company and the Operating
Partnership;

 

(x)  from time to time, or at any time reasonably requested by the Board, make
reports to the Board of its performance of services to the Company and the
Operating Partnership under this Agreement, including reports with respect to
potential conflicts of interest involving Service Provider or any of its
Affiliates and cooperate in good faith to eliminate or minimize any such
conflicts;

 

 9

 

 

(xi)  as requested by the Board, provide the Company and the Operating
Partnership with all necessary cash management services;

 

(xii)  deliver to, or maintain on behalf of, the Company copies of all
appraisals obtained in connection with the investments in any Properties as may
be required to be obtained by the Board;

 

(xiii)  notify the Board of all proposed material transactions as far in advance
as practicable before they are completed;

 

(xiv)  perform investor relations and Stockholder communications functions for
the Company and assist with logistics related to meeting of the Board;

 

(xv)  as requested by the Board, maintain the Company’s accounting, tax,
regulatory and other records and assist the Company in filing all reports
required to be filed by it with the SEC, the Internal Revenue Service and other
regulatory agencies and any applicable stock exchange;

 

(xvi)  render such other services as may be reasonably determined by the Board
consistent with the terms and conditions herein;

 

(xvii)  when requested by the Board, calculate the Company’s Net Asset value and
obtain valuations in connection therewith; and

 

(xviii)  do all things reasonably necessary to assure its ability to render the
services described in this Agreement and devote sufficient resources and
personnel to the Company’s business to discharge Service Provider’s obligations
hereunder, including the services of a Chief Executive Officer and Chief
Financial Officer.

 

Notwithstanding the foregoing or anything else that may be to the contrary in
this Agreement, Service Provider may delegate any of the foregoing duties to any
Person so long as Service Provider or its Affiliate remains responsible for the
performance of the duties set forth in this Section 3.

 

(e)          On the Transition Date, the Company shall appoint Wendy Silverstein
as the chief executive officer of the Company and John Garilli as the chief
financial officer of the Company. From and after such time, Service Provider
shall (i) notify the Board, as far in advance as practicable, of any planned
change in the chief executive officer, chief financial officer or other senior
executive officer of the Company and (ii) promptly upon request provide the
Board or the Independent Directors, as applicable, with a list of the personnel
of Service Provider, its Affiliates and any third parties to which Service
Provider delegates any of its responsibilities hereunder who are performing
services for or on behalf of the Company, the Operating Partnership or their
respective subsidiaries. Service Provider shall provide the Board, as reasonably
requested, with access to the senior executives and other personnel performing
services for or on behalf of the Company, the Operating Partnership or their
respective subsidiaries, and shall provide the Board upon request with
information about the compensation and employment arrangements of such
executives and other personnel relating to their services for or on behalf of
the Company, the Operating Partnership or their respective subsidiaries as well
as information about their other duties for Service Provider and its Affiliates
to the extent they are not engaged full time for or on behalf of the Company,
the Operating Partnership or their respective subsidiaries. Notwithstanding the
foregoing (A) the appointment of a new chief executive officer or chief
financial officer of the Company shall require the consent of a majority of the
Independent Directors and (B) a majority of the Independent Directors may remove
any chief executive officer, chief financial officer or other senior executive
officer of the Company with or without cause, except as otherwise provided in
any services or employment agreement approved by the Board between such officer
and the Company or any of its subsidiaries. The Company shall cause all officers
of the Company to be covered by any directors and officers insurance policies in
place with respect to its senior executives or the Board.

 

 10

 

 

4.           AUTHORITY OF SERVICE PROVIDER.

 

(a)          Pursuant to the terms of this Agreement (including the restrictions
included in this Section 4 and in Section 9), and subject to the continuing and
exclusive authority of the Board over the supervision of the Company, the
Company, acting on the authority of the Board, hereby delegates to Service
Provider the authority to perform the services described in Section 3.

 

(b)          Notwithstanding anything herein to the contrary, any investment and
any acquisition, Sale or disposition of a Property or Asset shall require the
prior approval of the Board, any particular Directors specified by the Board or
any committee of the Board specified by the Board, as the case may be.

 

(c)          If a transaction requires approval by the Independent Directors,
Service Provider shall deliver to the Independent Directors all documents and
other information reasonably required by them to evaluate properly the proposed
transaction.

 

(d)          The Board may, at any time upon the giving of Notice to Service
Provider, modify or revoke the authority set forth in this Section 4; provided,
however, that such modification or revocation shall be effective upon receipt by
Service Provider and shall not be applicable to investment or disposition
transactions to which Service Provider has committed the Company or the
Operating Partnership prior to the date of receipt by Service Provider of such
Notice.

 

5.           FIDUCIARY RELATIONSHIP. Service Provider, as a result of its
relationship with the Company and the Operating Partnership pursuant to this
Agreement, has a fiduciary responsibility and duty to the Company, the
Stockholders and the partners in the Operating Partnership.

 

6.           NO PARTNERSHIP OR JOINT VENTURE. The parties to this Agreement are
not partners or joint venturers with each other and nothing herein shall be
construed to make them partners or joint venturers or impose any liability as
such on either of them.

 

7.           BANK ACCOUNTS. Service Provider may establish and maintain one or
more bank accounts in the name of the Company or the Operating Partnership and
may collect and deposit into any such account or accounts, and disburse from any
such account or accounts any money on behalf of the Company or the Operating
Partnership, under such terms and conditions as the Board may approve; provided,
however, that no funds shall be commingled with the funds of Service Provider;
and, upon request, Service Provider shall render appropriate accountings of such
collections and payments to the Board and to the auditors of the Company.

 

 11

 

 

8.           RECORDS; ACCESS. Service Provider shall maintain appropriate
records of all its activities hereunder and make such records available for
inspection by the Directors and by counsel, auditors and authorized agents of
the Company or the Independent Directors, at any time and from time to time.
Service Provider shall at all reasonable times have access to the books and
records of the Company and the Operating Partnership.

 

9.           LIMITATIONS ON ACTIVITIES.

 

(a)          Notwithstanding anything herein to the contrary, Service Provider
shall refrain from taking any action which, in its sole judgment, or in the sole
judgment of the Company or a majority of the Independent Directors, made in good
faith, would (a) adversely affect the status of the Company as a REIT, unless
the Board has determined that REIT qualification is not in the best interests of
the Company and its Stockholders, (b) subject the Company to regulation under
the Investment Company Act of 1940, as amended, or (c) violate in any material
respect any law, rule, regulation or statement of policy of any governmental
body or agency having jurisdiction over the Company, the Operating Partnership
or the Shares to the extent such violation could reasonably be expected to have
an adverse effect on the Company or the Operating Partnership that is not
immaterial, or otherwise not be permitted by the Articles of Incorporation or
Bylaws, except, in all such cases, if such action shall be ordered by the Board,
in which case Service Provider shall notify promptly the Board of Service
Provider’s judgment of the potential impact of such action and shall refrain
from taking such action until it receives further clarification or instructions
from the Board. In such event, Service Provider shall have no liability for
acting in accordance with the specific instructions of the Board so given.

 

(b)          Service Provider shall not, and shall cause its Affiliates not to,
acquire or offer to acquire any Property or other Asset from the Company, the
Operating Partnership or any of their respective subsidiaries, including any
Property or other Asset being disposed of pursuant to a Plan of Liquidation.

 

10.          FEES.

 

(a)          Asset Management Fee.

 

(i)  Beginning on March 1, 2017, the Company shall pay an Asset Management Fee
to Service Provider as compensation for Services rendered by Service Provider
and its Affiliates in connection with the management of the Company’s Assets in
an amount equal to 0.325% per annum of the Cost of Assets (determined on a
monthly basis on the first business day of each month); provided, however, that
if the Cost of Assets exceed $3.0 billion on the applicable determination date,
then the Asset Management Fee shall be equal to 0.325% per annum of the Cost of
Assets up to $3.0 billion and 0.25% per annum of the Cost of Assets in excess of
$3.0 billion.

 

 12

 

 

(ii)  The Asset Management Fee shall be payable in advance in monthly
installments on March 1, 2017 and thereafter on the first business day of each
month, in the amount of 0.027083% of the Cost of Assets as of such date,
provided, however, that if the Cost of Assets exceed $3.0 billion on the
applicable determination date, the monthly installments shall be 0.027083% of
the Cost of Assets up to $3.0 billion and 0.020833% of the Cost of Assets in
excess of $3.0 billion.

 

(b)          Incentive Fee.

 

(i)  In connection with the payment of (x) Distributions during the term of this
Agreement and (y) any other amounts paid to the Stockholders on account of their
Common Shares in connection with a merger or other Change in Control transaction
pursuant to an agreement with the Company entered into after the Transition Date
(such Distributions and payments, the “Hurdle Payments”), in excess of $11.00
per share (the “Hurdle Amount”), when taken together with all other Hurdle
Payments, the Company shall pay an Incentive Fee to Service Provider as
compensation for Services rendered by Service Provider and its Affiliates in an
amount equal to 10.0% of such excess; provided, however, that the Hurdle Amount
shall be increased on an annualized basis by an amount equal to the product of
(a) the Treasury Rate plus 200 basis points and (b) the Hurdle Amount minus all
previous Hurdle Payments.

 

(ii)  The Incentive Fee shall be payable within two (2) business days of any
applicable Hurdle Payment.

 

(c)          Transition Period Fee. On each of the Commencement Date and
February 1, 2017, the Company shall pay a fee to Service Provider as
compensation for consulting services rendered by Service Provider and its
Affiliates prior to the Transition Date in an amount equal to $500,000.

 

(d)          Property Management Fee. If Service Provider or any of its
Affiliates provides property management services, such services shall be
provided at a rate of 1.75% of gross revenues, inclusive of all third party
property management fees.

 

(e)          Exclusion of Certain Transactions.

 

(i)  If the Company or the Operating Partnership shall propose to enter into any
transaction in which Service Provider or any Affiliate thereof has a direct or
indirect interest, then such transaction shall be (A) approved by a majority of
the Board (including a majority of the Independent Directors) not otherwise
interested in such transaction as fair and reasonable to the Company and (B) on
terms and conditions not less favorable to the Company or Operating Partnership,
as applicable, than those available from unaffiliated third parties.

 

(ii)  Neither the Company nor the Operating Partnership shall make loans to
Service Provider or any Affiliate thereof except loans to wholly owned
subsidiaries of the Company. Neither Service Provider nor any Affiliate thereof
shall make loans to the Company or the Operating Partnership, or to Joint
Ventures, unless (A) approved by a majority of the Directors (including a
majority of the Independent Directors) not otherwise interested in such
transaction as fair and reasonable to the Company or Operating Partnership, as
applicable, and (B) no less favorable to the Company or Operating Partnership,
as applicable, than comparable loans between unaffiliated third parties.

 

 13

 

 

(iii)  The Company and the Operating Partnership may enter into Joint Ventures
with Service Provider or its Affiliates, provided, however, that (A) a majority
of Directors (including a majority of Independent Directors) not otherwise
interested in the transaction approves the transaction as fair and reasonable to
the Company or Operating Partnership, as applicable, and (B) the investment by
the Company or Operating Partnership, as applicable, is on substantially the
same terms as those received by other joint venturers with unaffiliated third
parties.

 

(iv)  If the Board elects to internalize any management services provided by
Service Provider, neither the Company nor the Operating Partnership shall pay
any compensation or other remuneration to Service Provider or its Affiliates in
connection with such internalization of management services; provided, however,
that nothing in this Section 10(d) shall create any right to (A) any assets,
intellectual property, personnel or pipeline of assets of Service Provider or
its Affiliates or (B) terminate the Agreement other than as set forth in Section
16 and provided, further, that, in connection with any such internalization,
Service Provider shall be entitled to receive from the Company or the Operating
Partnership within thirty (30) days following the effective date thereof any
accrued Incentive Fee, calculated as of the most recent financial statements of
the Company prepared in accordance with GAAP liquidation basis accounting.

 

(f)          Waiver of Certain Fees. Notwithstanding anything to the contrary in
the first paragraph of Section 1 or in Section 19, Service Provider hereby
waives any and all fees not expressly contemplated in this Section 10, including
any acquisition, oversight, disposition or financing fee.

 

(g)          Audit Committee. The audit committee of the Board shall have the
authority to review in advance the payment of fees to Service Provider pursuant
to this Section 10.

 

11.          EXPENSES.

 

(a)          Expenses. In addition to the compensation paid to Service Provider
pursuant to Section 10, the Company or the Operating Partnership shall pay
directly or reimburse Service Provider for all the following expenses paid or
incurred by Service Provider or its Affiliates in connection with the Services
it provides to the Company and the Operating Partnership pursuant to this
Agreement to the extent such expenses are reasonable and documented
out-of-pocket expenses, provided, however, that all such expenses in respect of
the period prior to the Transition Date shall not exceed $100,000:

 

(i)  Acquisition Expenses in connection with an acquisition approved by the
Board;

 

(ii)  the actual cost of goods and services used by the Company and obtained
from entities not Affiliated with Service Provider, including property
management and leasing fees and expenses;

 

 14

 

 

(iii)  fees and costs (including interest costs) payable to third parties
incurred by Service Provider in connection with (A) loans to be made to the
Company, the Operating Partnership or any of their subsidiaries, (B)
negotiations with investment banking firms and broker-dealers on behalf of the
Company, the Operating Partnership or any of their subsidiaries, or (C) loans
obtained for the Company, the Operating Partnership or any of their
subsidiaries;

 

(iv)  taxes and assessments on income of the Company or Assets;

 

(v)  costs associated with insurance required in connection with the business of
the Company or by the Board;

 

(vi)  expenses of managing and operating Assets owned by the Company, other than
those payable to Service Provider or an Affiliate of Service Provider;

 

(vii)  expenses in connection with payments to the Directors for attending
meetings of the Board and Stockholders;

 

(viii)  expenses connected with payments of Distributions;

 

(ix)  expenses of organizing, converting, modifying, terminating or dissolving
the Company, the Operating Partnership or any subsidiary thereof or revising,
amending, modifying or terminating the Articles of Incorporation, Bylaws or
governing documents of the Operating Partnership or any subsidiary of the
Company or the Operating Partnership;

 

(x)  expenses of maintaining communications with Stockholders, including the
cost of preparation, printing, and mailing of annual reports and other
Stockholder reports, proxy statements and other reports required by governmental
entities;

 

(xi)  audit, accounting and legal fees; and

 

(xii)  prior to the Transition Date, expenses in connection with any travel
incurred in connection with providing the Services.

 

For the avoidance of doubt, Service Provider hereby acknowledges that no
internal selling, general or administrative expense of Service Provider or its
Affiliates, including salaries and wages, benefits or overhead, shall be due,
payable or reimbursable to Service Provider or any of its Affiliates.

 

(b)          Payment of Expenses. Expenses incurred by Service Provider on
behalf of the Company and the Operating Partnership and payable pursuant to this
Section 11 shall be reimbursed no less than monthly to Service Provider.

 

(c)          Audit Committee. The audit committee of the Board shall have the
authority to review in advance the payment of expenses to Service Provider
pursuant to this Section 11.

 

 15

 

 

12.         OTHER SERVICES. Should the Board request that Service Provider or
any Affiliate thereof or any of their respective officers or employees render
services for the Company and the Operating Partnership other than those set
forth in Section 3, such services shall be separately compensated at such
customary rates and in such customary amounts as are agreed upon by Service
Provider and the Board, including a majority of the Independent Directors,
subject to the limitations contained in Section 10(d) and the Articles of
Incorporation, and shall not be deemed to be Services pursuant to the terms of
this Agreement.

 

13.         TRANSITION SERVICES; PRIOR AGREEMENT.

 

(a)          During the Interim Period, Service Provider shall use its
reasonable best efforts to cooperate with ARG, the Company and the Operating
Partnership to enable an orderly transition of advisory services from ARG to
Service Provider, to minimize any fees or expense reimbursement payable to ARG
with respect to the foregoing and to obtain any assistance required from ARG
with respect thereto and to the services set forth herein, including with
respect to (a) maintaining a consistent level of personnel, processes, and
technology sufficient to enable the Company and the Operating Partnership to
comply in a timely manner with all of their respective financial, tax and legal
reporting obligations, (b) maintaining the processes, systems, controls and
procedures implemented to oversee, plan for and comply with such obligations,
(c) maintaining the Company and the Operating Partnership’s information
technology, cash management, treasury and other systems and services and (d)
unless otherwise determined by a majority of the Independent Directors,
retaining the Company and the Operating Partnership’s current third party
services providers.

 

(b)          The Company hereby represents and warrants that a true and correct
copy of the Prior Agreement has been provided to Service Provider. Service
Provider hereby acknowledges receipt of the Prior Agreement and the terms
thereof.

 

14.         OTHER ACTIVITIES OF SERVICE PROVIDER.

 

(a)          Except as set forth in this Section 14, nothing herein contained
shall prevent Service Provider or any of its Affiliates from engaging in or
earning fees from other activities, including the rendering of advice to other
Persons (including other REITs) and the management of other programs advised,
sponsored or organized by Service Provider or its Affiliates; nor shall this
Agreement limit or restrict the right of any director, officer, member, partner,
employee or stockholder of Service Provider or any of its Affiliates to engage
in or earn fees from any other business or to render services of any kind to any
other Person and earn fees for rendering such services; provided, however, that
(i) Service Provider must devote sufficient resources to the Company’s business
to discharge its obligations to the Company under this Agreement, (ii) Service
Provider shall not provide any services to any other publicly traded REIT and
(iii) Wendy Silverstein shall (A) devote substantially all of her professional
time to the Company and the Operating Partnership; provided, however, that she
shall be entitled to continue to serve as a director or trustee on such
corporate and charitable boards as she currently serves as a director or trustee
and such other boards as may be approved by the Board, and (B) not participate
in any investment opportunity that becomes available to and is suitable for the
Company, in each case, unless the Independent Directors remove her as chief
executive officer in accordance with Section 3(e).

 

 16

 

 

(b)          Service Provider shall (i) report to the Board the existence of, or
change in, any condition or circumstance, existing or anticipated, of which it
has knowledge, which creates or could create a conflict of interest between
Service Provider’s obligations to the Company and its obligations to or its
interest in any other Person, including any business relationship with any
Director, ARG or any lender to the Company, the Operating Partnership or their
respective subsidiaries or with respect to any Property, and (ii) cooperate in
good faith to eliminate or minimize any such conflict.

 

(c)          During the term of this Agreement, Affiliates of Service Provider
shall hold at least 1,000,000 shares of Common Stock. Other than as set forth in
the immediately preceding sentence, in no event shall Service Provider or any of
its Affiliates (i) acquire or offer to acquire any Asset, whether in connection
with a Plan of Liquidation or otherwise, or (ii) contribute debt or equity
financing to, or otherwise invest in, the Company, the Operating Partnership or
any of their respective subsidiaries.

 

(d)          In no event shall Service Provider or any of its Affiliates solicit
for employment, employ or attempt to employ or divert any Director, employee or
agent of the Company, the Operating Partnership or any of their respective
subsidiaries, provided, however, that the foregoing shall not apply to (i)
persons who have not been employed or engaged by the Company, the Operating
Partnership or any of their respective subsidiaries or agents for a period of
six months prior to such solicitation, employment or attempted employment or
(ii) solicitations of employment not specifically directed at such persons (but
no hiring pursuant thereto).

 

15.         TERM OF AGREEMENT. This Agreement shall continue in force until
February 28, 2018 (the “Initial Term”) and thereafter shall renew automatically
for successive six month periods (each, an “Automatic Renewal Term”) unless a
majority of the Independent Directors or Service Provider elect to terminate
this Agreement in accordance with Section 16 hereof; provided, however, that
this Agreement shall terminate automatically at the effective time of the
dissolution of the Company in accordance with a Plan of Liquidation or, if the
assets of the Company are transferred to a liquidating trust, the final
disposition of the assets transferred by the liquidating trust.

 

16.          TERMINATION BY THE PARTIES. This Agreement may be terminated at the
expiration of the Initial Term or any Automatic Renewal Term by a majority of
the Independent Directors or Service Provider, without Cause and without
penalty, upon written Notice thirty (30) days’ prior to the end of such term.
Notwithstanding the foregoing, this Agreement (a) shall terminate automatically
upon a Change of Control, (b) may be terminated upon thirty (30) days’ written
Notice by a majority of the Independent Directors with Cause and (c) may be
terminated upon thirty (30) days’ written Notice by a majority of the
Independent Directors if (i) Wendy Silverstein resigns or is otherwise
unavailable to serve as the chief executive officer of the Company for any
reason and (ii) Service Provider has not proposed a new chief executive officer
who is ready, willing and able to serve as chief executive officer and is
acceptable to a majority of the Independent Directors in the good faith exercise
of their discretion. The provisions of Sections 18 through 30 (inclusive) of
this Agreement shall survive any expiration or earlier termination of this
Agreement.

 

 17

 

 

17.         ASSIGNMENT TO AN AFFILIATE. This Agreement may be assigned by
Service Provider to an Affiliate with the approval of a majority of the
Directors (including a majority of the Independent Directors). This Agreement
shall not be assigned by the Company or the Operating Partnership without the
consent of Service Provider, except in the case of an assignment by the Company
or the Operating Partnership to a Person which is a successor to all the assets,
rights and obligations of the Company or the Operating Partnership, in which
case such successor Person shall be bound hereunder and by the terms of said
assignment in the same manner as the Company or the Operating Partnership, as
applicable, is bound by this Agreement.

 

18.         PAYMENTS TO AND DUTIES OF SERVICE PROVIDER UPON TERMINATION.

 

(a)          Amounts Owed. After the Termination Date, Service Provider shall be
entitled to receive from the Company or the Operating Partnership within thirty
(30) days after the Termination Date all amounts then accrued and owing to
Service Provider, including (i) any accrued Incentive Fee, calculated as of the
most recent financial statements of the Company prepared in accordance with GAAP
liquidation basis accounting, and (ii) all other its interest, if any, in the
Company’s income, losses, distributions and capital by payment of an amount
equal to the then-present fair market value of Service Provider’s interest.

 

(b)          Service Provider’s Duties. Service Provider shall promptly upon
termination of this Agreement:

 

(i)  pay over to the Company and the Operating Partnership all money collected
and held for the account of the Company and the Operating Partnership pursuant
to this Agreement, after deducting any accrued compensation and reimbursement
for its expenses to which it is then entitled;

 

(ii)  deliver to the Board a full accounting, including a statement showing all
payments collected by it and a statement of all money held by it, and all
accrued compensation and reimbursement deducted pursuant to Section 18(b)(i),
covering the period following the date of the last accounting furnished to the
Board;

 

(iii)  deliver to the Board all assets, including all Assets, and documents of
the Company and the Operating Partnership then in the custody of Service
Provider; and

 

(iv)  cooperate with the Company and Board in making an orderly transition of
advisory function.

 

19.         INCORPORATION OF THE ARTICLES OF INCORPORATION . Except as provided
in Section 10(e), to the extent that the Articles of Incorporation imposes
obligations or restrictions on Service Provider or grants Service Provider any
rights which are not set forth in this Agreement, Service Provider shall abide
by such obligations or restrictions and such rights shall inure to the benefit
of Service Provider with the same force and effect as if they were set forth
herein.

 

 18

 

 

20.         INDEMNIFICATION BY THE COMPANY AND THE OPERATING PARTNERSHIP.

 

(a)          The Company and the Operating Partnership shall indemnify and hold
harmless Service Provider and its Affiliates, as well as their respective
officers (and persons serving as officers of the Company at the request of
Service Provider or the Board), directors, equity holders, members, partners,
stockholders, other equity holders and employees (collectively, the
“Indemnitees,” and each, an “Indemnitee”), from all liability, claims, damages
or losses arising in the performance of their duties hereunder, and related
expenses, including reasonable attorneys’ fees, to the extent such liability,
claims, damages or losses and related expenses are not fully reimbursed by
insurance, and to the extent that such indemnification would not be inconsistent
with the laws of the State of New York or the Articles of Incorporation.
Notwithstanding the foregoing, the Company and the Operating Partnership shall
not provide for indemnification of an Indemnitee for any loss or liability
suffered by such Indemnitee, nor shall they provide that an Indemnitee be held
harmless for any loss or liability suffered by the Company and the Operating
Partnership, unless all the following conditions are met:

 

(i)  the Indemnitee has determined, in good faith, that the course of conduct
that caused the loss or liability was in the best interests of the Company and
the Operating Partnership;

 

(ii)  the Indemnitee was acting on behalf of, or performing Services for, the
Company or the Operating Partnership;

 

(iii)  such liability or loss was not the result of negligence or misconduct by
the Indemnitee; and

 

(iv)  such indemnification or agreement to hold harmless is recoverable only out
of the Company’s Net Assets and not from the Stockholders.

 

(b)          Notwithstanding the foregoing, an Indemnitee shall not be
indemnified by the Company or the Operating Partnership for any loss, liability
or expense arising from or out of an alleged violation of federal or state
securities laws by such Indemnitee unless one or more of the following
conditions are met:

 

(i)  there has been a successful adjudication on the merits of each count
involving alleged securities law violations as to the Indemnitee;

 

(ii)  such claims have been dismissed with prejudice on the merits by a court of
competent jurisdiction as to the Indemnitee; or

 

(iii)  a court of competent jurisdiction approves a settlement of the claims
against the Indemnitee and finds that indemnification of the settlement and the
related costs should be made, and the court considering the request for
indemnification has been advised of the position of the SEC and of the published
position of any state securities regulatory authority in which Securities were
offered or sold as to indemnification for violation of securities laws.

 

 19

 

 

(c)          The Company or the Operating Partnership shall pay or reimburse
reasonable legal expenses and other costs incurred by an Indemnitee in advance
of final disposition of a proceeding only if: (i) the proceeding relates to acts
or omissions with respect to the performance of Services on behalf of the
Company or the Operating Partnership; (ii) the Indemnitee provides the Company
or the Operating Partnership with a written affirmation of the Indenmitee’s good
faith belief that the Indemnitee has met the standard of conduct necessary for
indemnification by the Company or the Operating Partnership as authorized by
this Section 20; (iii) the proceeding was initiated by a third party who is not
a Stockholder or, if by a Stockholder acting in his or her capacity as such, a
court of competent jurisdiction approves such advancement; and (iv) the
Indemnitee provides the Company or the Operating Partnership with a written
undertaking to repay the amount paid or reimbursed by the Company or the
Operating Partnership, together with the applicable legal rate of interest, if
it is ultimately determined that the Indemnitee did not comply with the
requisite standard of conduct.

 

21.         INDEMNIFICATION BY SERVICE PROVIDER . Service Provider shall
indemnify and hold harmless the Company and the Operating Partnership from
contract or other liability, claims, damages, taxes or losses and related
expenses, including reasonable attorneys’ fees, to the extent that such
liability, claims, damages, taxes or losses and related expenses are not fully
reimbursed by insurance and are incurred by reason of Service Provider’s bad
faith, fraud, willful misfeasance, intentional misconduct, negligence or
reckless disregard of its duties; provided, however, that Service Provider shall
not be held responsible for any action of the Board in following or declining to
follow any advice or recommendation given by Service Provider.

 

22.         NOTICES. Any notice, report or other communication (each a “Notice”)
required or permitted to be given hereunder shall be in writing unless some
other method of giving such Notice is required by the Articles of Incorporation
or Bylaws, and shall be given by being delivered by hand, by courier or
overnight carrier or by registered or certified mail to the addresses set forth
below:

 

To the Company: New York REIT, Inc.   405 Park Avenue   New York, New York 10022
  Attention:  Chief Executive Officer       with copies (which shall not
constitute Notice) to:       Proskauer Rose LLP   Eleven Times Square   New
York, New York 10036   Attention: Michael Choate     Steven Lichtenfeld

 

 20

 

 



  and:       Debevoise & Plimpton LLP   919 Third Avenue   New York, New York
10022   Attention: William D. Regner, Esq.     To the Operating Partnership: New
York Recovery Operating Partnership, L.P.   c/o New York REIT, Inc., its General
Partner   405 Park Avenue   New York, New York 10022   Attention: Chief
Executive Officer       with copies (which shall not constitute Notice) to:    
  Proskauer Rose LLP   Eleven Times Square   New York, New York 10036  
Attention: Michael Choate, Esq.     Steven Lichtenfeld, Esq.       and:      
Debevoise & Plimpton LLP   919 Third Avenue   New York, New York 10022  
Attention: William D. Regner, Esq.     To Service Provider: Winthrop REIT
Advisors LLC   7 Bulfinch Place   Suite 500   Boston, Massachusetts 02114  
Attention: Carolyn Tiffany       with a copy (which shall not constitute Notice)
to:       Meltzer, Lippe, Goldstein & Breitstone, LLP   190 Willis Avenue  
Mineola, New York 11501   Attention: David J. Heymann, Esq.

 



Any party may at any time give Notice in writing to the other parties of a
change in its address for the purposes of this Section 22.

 

 21

 

 

23.         MODIFICATION. This Agreement shall not be amended, supplemented,
terminated, or discharged, in whole or in part, except by an instrument in
writing signed by the parties hereto, or their respective successors or
permitted assignees.

 

24.         SEVERABILITY. The provisions of this Agreement are independent of
and severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

 

25.         GOVERNING LAW. The provisions of this Agreement shall be construed
and interpreted in accordance with the laws of the State of New York as at the
time in effect, without regard to the principles of conflicts of laws thereof.

 

26.         ENTIRE AGREEMENT. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance or usage of the trade
inconsistent with any of the terms hereof.

 

27.         NO WAIVER. Neither the failure nor any delay on the part of a party
to exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.

 

28.         PRONOUNS AND PLURALS. Whenever the context may require, any pronoun
used in this Agreement shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns, pronouns and verbs shall include
the plural and vice versa. Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”, whether or not they are in fact followed by
those words or words of like import. References to any Person include the
successors and permitted assigns of that Person. References from or through any
date mean, unless otherwise specified, from and including or through and
including, respectively.

 

29.         HEADINGS. The titles of sections and subsections contained in this
Agreement are for convenience only, and they neither form a part of this
Agreement nor are they to be used in the construction or interpretation hereof.

 

30.         EXECUTION IN COUNTERPARTS. This Agreement may be executed (including
by facsimile, PDF or other electronic transmission) with counterpart signature
pages or in any number of counterparts, each of which shall be deemed to be an
original as against any party whose signature appears thereon, and all of which
shall together constitute one and the same instrument.

 

[Remainder of page intentionally left blank]

 

 22

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

  NEW YORK REIT, INC.         By:  /s/ Randolph C. Read     Name: Randolph C.
Read     Title: Chairman         NEW YORK RECOVERY OPERATING PARTNERSHIP, L.P.  
      By: New York REIT, Inc. its General Partner         By: /s/ Randolph C.
Read     Name: Randolph C. Read     Title: Chairman         WINTHROP REIT
ADVISORS LLC         By: /s/ Carolyn B. Tiffany     Name: Carolyn B. Tiffany    
Title: President

  

[Signature Page to Agreement]

 

 

 

